Citation Nr: 0319803	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-29 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

THE ISSUES

1.  Entitlement to higher initial disability ratings for the 
service-connected low back strain.

2.  Entitlement to a higher initial disability rating for the 
service-connected degenerative changes of the thoracic spine.

3.  Entitlement to a higher initial disability rating for the 
service-connected right knee disability.

4.  Entitlement to a higher initial disability rating for the 
service-connected left knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


REMAND

On October 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		1.  The veteran has submitted the following change 
of address:

Mr. [redacted]
[redacted] Road
[redacted], [redacted] [redacted]

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for disability 
of the low back, thoracic spine, and/or 
either knee during the period of March 
1999 to the present.  Obtain records from 
each health care provider the veteran 
identifies.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examinations:  an orthopedic examination 
to show the current degree of severity of the 
service-connected low back strain, degenerative 
changes of the thoracic spine and disabilities of 
both knees.  Send the claims folder to the examiner 
for review.  All indicated studies, including X-
rays and range of motion studies in degrees, should 
be performed.

In reporting the results of range of motion 
testing, the examiner should identify any objective 
evidence of pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To the extent 
possible, the examiner should assess the degree of 
severity of pain. 

Tests of movement against varying resistance should 
be performed.  The extent of any incoordination, 
weakened movement and excess fatigability on use 
should also be described by the examiner.  If 
feasible, the examiner should assess the additional 
functional impairment due to weakened movement, 
excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.  The 
physician should also express an opinion concerning 
whether there would be additional limits on 
functional ability on repeated use or during flare-
ups (if the veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated use or 
during flare-ups. 

The examiner should specifically address whether 
there is muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, in a 
standing position; listing of the whole spine to 
the opposite side; positive Goldthwaite's sign; or 
abnormal mobility on forced motion.

The examiner should determine if there is 
any instability or subluxation of either 
knee and the frequency of any episodes of 
the knee giving way.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of either knee.  The examiner 
should also determine if either knee 
locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





